 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10

11    KASHARD OMAR BROWN,                             Case No. 2:11-cv-01058-JCM-DJA
12                      Petitioner,                   ORDER
13           v.
14    BRIAN E. WILLIAMS, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (fifth request) (ECF

18   No. 110), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (fifth request) (ECF No. 110) is GRANTED. Petitioner will have up to and including April 13,

21   2020, to file a reply to the amended answer (ECF No. 101).

22          DATED: March 30, 2020.
23                                                                ______________________________
                                                                  JAMES C. MAHAN
24                                                                United States District Judge
25

26
27

28
                                                     1
